Illinois Official Reports

                               Appellate Court



                   People v. Torres, 2015 IL App (1st) 120807



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           PABLO TORRES, Defendant-Appellant.


District & No.    First District, Third Division
                  Docket No. 1-12-0807


Filed             May 27, 2015


Decision Under    Appeal from the Circuit Court of Cook County, No. 10-CR-107; the
Review            Hon. Evelyn B. Clay, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier and Carson R. Griffis, both of State Appellate
Appeal            Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary L. Boland, and Tasha-Marie Kelly, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE HYMAN delivered the judgment of the court, with opinion.
                  Presiding Justice Pucinski and Justice Mason concurred in the
                  judgment and opinion.
                                             OPINION

¶1        Defendant Pablo Torres was charged by indictment with attempted murder (720 ILCS
     5/8-4(a), 9-1 (West 2008)); four counts of aggravated criminal sexual assault (720 ILCS
     5/12-14(a)(2), 12-14(a)(3), 12-14(a)(4) (West 2008)); and aggravated kidnapping (720 ILCS
     5/10-2(a)(3) (West 2008)). The charges stemmed from events that occurred between
     November 25 and 27, 2009, at a motel in Chicago. A jury found Torres not guilty of
     attempted murder but convicted him of aggravated battery as a lesser-included offense of
     attempted murder, four counts of aggravated criminal sexual assault, and one count of
     aggravated kidnapping. The trial court merged the four counts of aggravated criminal sexual
     assault and sentenced Torres to concurrent terms of 21 years in prison for aggravated
     criminal sexual assault and 6 years for aggravated kidnapping, with a consecutive 6-year
     term for aggravated battery.
¶2        Torres argues three grounds for reversing his convictions and remanding for a new trial:
     (1) the trial court improperly allowed testimony regarding two prior acts of domestic
     violence by Torres against Maria P.; (2) the State inadequately summarized, as required by
     statute (725 ILCS 5/115-7.4(c) (West 2012)), a prior act of domestic violence; and (3) the
     trial court erred when it failed to instruct the jury as to the State’s burden of proving lack of
     consent beyond a reasonable doubt.
¶3        We affirm Torres’ convictions and sentences. First, the trial court properly allowed the
     State to adduce evidence of two earlier attacks by Torres against Maria that occurred within
     two months of the charges. Second, the State’s supplemental motion to allow the
     other-crimes evidence provided an adequate summary of the evidence as required by statute.
     725 ILCS 5/115-7.4(c) (West 2008). Third, Torres neither tendered an instruction regarding
     his consent defense during the conference nor did he raise the issue in his motion for a new
     trial; thus, he forfeited the issue of jury instructions as to consent. Furthermore, no error
     occurred where the jury was instructed as to the elements of the offense of aggravated
     criminal sexual assault, the State’s burden of proof, and the presumption of innocence.

¶4                                        BACKGROUND
¶5       Before the events in November 2009, Torres and Maria P. dated for a couple of months,
     but Maria ended the relationship in late October after he beat her while they were on a date.
     Maria obtained an order of protection against Torres. Nevertheless, shortly afterward, on
     November 25, despite the order of protection, Maria P. accompanied Torres to a motel where
     Torres refused to allow Maria to leave; punched her in the face, arms, and legs; and had sex
     with her once. On November 27, Torres drove her home. Maria called the police and was
     interviewed and photographed on November 30 and December 1. The police then arrested
     Torres and charged him with several offenses. At trial, he raised a defense of consent,
     asserting that Maria willingly accompanied him to the motel and acquiesced to sexual
     intercourse.
¶6       Before trial began, the State moved in limine to allow evidence of prior unrelated acts
     committed by Torres in 1995 and 1999 against two women with whom he had had romantic
     relationships, and the October 2009 incident involving Maria which resulted in an order of
     protection. The trial court denied the State’s motion pertaining to the other women as being
     remote in time, but allowed the State’s motion regarding the October 2009 incident.

                                                 -2-
¶7         In a supplemental motion in limine, the State sought to admit evidence of another
       incident that occurred at a restaurant in September 2009. The State’s summary included the
       following: Torres “became enraged” when Maria received a phone call from her employer,
       “call[ing] her names and hit[ting] her in the face.” They left the restaurant and went to
       Torres’ house. Although Maria told him she wanted to go home, she stayed overnight
       because he “did not want her to leave.” The State learned of this incident after the
       investigator for the defense interviewed Maria. Defense counsel did not object to this
       evidence. The trial court allowed the State’s motion.

¶8                                           State’s Evidence
¶9         Maria, who testified through an interpreter, dated Torres during September and October
       2009. They met at a bar on the south side of Chicago where she was a waitress. On their first
       date at a restaurant, Torres looked at her “in a very strange way” like he wanted to kill her.
       Maria described their second date, a walk together in a park, as “normal.” In September
       2009, during their third date while at a restaurant, Maria received a call on her cell phone
       from her boss, who wanted her to come to the bar to work. She declined, after which her boss
       put a customer on the phone to say hello. This angered Torres. He started calling Maria
       insulting names, which made her cry and attracted the attention of a waitress who came over
       to see if Maria was “okay.” Torres and Maria then left the restaurant and went to Torres’ car.
       There, Torres slapped her, pulled her hair, and choked her while he drove. He told her she
       would “pay for this when we get home,” and that she must do everything he told her or “he
       could hurt [her] badly.” Torres drove to his house, where she stayed overnight after he
       refused to let her go home. Maria did not call the police out of fear.
¶ 10       Maria continued to date Torres because “he told me to forgive him.” Maria testified that
       she did forgive him. Later in October, Torres took her to a tattoo parlor and had his name
       “Pablo” tattooed on her wrist even though Maria did not want the tattoo. Torres hugged her
       tightly, which Maria understood to mean she “better” obey his wishes.
¶ 11       In the early hours of October 25, 2009, Torres picked up Maria after work and brought
       her to his house. She went into the bathroom to wash her face. When she came out, he
       attacked her, hitting her many times on her face and legs. He choked her and told her not to
       scream. She realized that he had seen a call from a male friend on her cell phone. After a
       long time, he stopped and calmed down. He asked for forgiveness. He would not let her leave
       until much later. Again, she did not call the police. On October 28, she went to the hospital.
¶ 12       At this point in her testimony, the trial court called for a side bar and admonished the
       State to discontinue questions about October 25 because Maria was relating too much detail
       about the uncharged offense. Defense counsel moved for a mistrial, which the trial court
       denied.
¶ 13       Maria testified that after meeting with police officers at the hospital, she obtained an
       order of protection. Torres continued calling her cell phone and home phone. On November
       21, she went to a hotel with him where they spent the night and had sex. Maria explained that
       she went with Torres that night because she was “scared” and “terrified.” Torres apologized
       and she forgave him.




                                                  -3-
¶ 14                                         Charged Offenses
¶ 15       On November 25, the day before Thanksgiving, Maria agreed to go to a restaurant with
       Torres to talk. Torres sent his brother, Javier, for Maria. Javier drove her to a supermarket
       parking lot where they met Torres. Maria got into Torres’ car. Instead of going to a
       restaurant, he drove to a far away motel on the north side of Chicago. Maria had only a jacket
       and purse with her. On the way, Torres bought Maria hot tea at a McDonald’s because she
       was coughing. Torres checked into the motel and came out “pretty fast.” When they went
       inside their room, which was in the back of the motel, Torres grabbed Maria’s purse and used
       her cell phone to call Maria’s daughter, Maritza. He told Maritza that “your mother’s with
       me and she’s okay. She’s fine.” Torres then broke Maria’s cell phone and threw it away. He
       also disconnected the motel telephone; however, he reconnected it after an employee came to
       their room and told him it could not remain disconnected.
¶ 16       Maria sat down at the end of the bed and drank the tea. She told Torres that she was
       going back to work on November 27, the day after Thanksgiving. She had been unable to
       work for a month due to injuries from the “beating that [she] got.” Torres became angry and
       started to beat her, threw the hot tea on her, spit on her face, and threw her on the bed by her
       hair. He started to squeeze her neck and she fainted. When she regained consciousness, she
       went to sit in a chair and he began to punch her in the face and kick her. After a long time, he
       stopped and told her to take her clothes off. She did so slowly because she hurt and then lay
       down on the bed. Torres punched her in the mouth and blood began to “spurt everywhere.”
       He threw a towel at her, grabbed her and threw her up against the mirror in the bathroom.
       She saw that her face was swollen and disfigured. He told her to wash her face and take the
       blood off, and then said “let’s go to bed.” She again lay down and pretended to sleep while
       he held her tightly. Whenever she moved slightly, he would check to see if she was sleeping.
       Torres slept on and off but Maria could not sleep.
¶ 17       The next morning, November 26 (Thanksgiving), Torres’ landlady called his cell phone
       to let him know that the police were looking for him. Torres told Maria that he wanted her to
       “drop the charges.” In the early afternoon, a maid knocked on the door and asked if they
       wanted clean towels. Torres instructed Maria to sit in the chair near the door. He opened the
       door a little but Maria could not see the maid from where she sat. Later, Torres ordered food
       but Maria could not eat.
¶ 18       In time, Torres began to act differently, speaking softly, and asking her to forgive him.
       He said he wanted to have sexual relations with her. She refused because she was in pain, but
       he held her hands above her head and had intercourse with her. Afterward, he fell asleep but
       held her with both his arms. He set the alarm for 5 a.m. because he had to report to work. In
       the morning, Torres drove her home.
¶ 19       No one was at home when she arrived. She called her daughter, Maritza, who had stayed
       nearby for the two nights Maria was gone. Maritza returned immediately. Maria called the
       police the same afternoon but felt too exhausted to go to the hospital. Maritza gave Maria
       pain pills and she slept.
¶ 20       On November 29, the police interviewed Maria at her home and also photographed her
       injuries. On November 30, Torres called Maria on her home phone and told her that if she
       involved the police or if he went to jail, he would kill her. During that evening through the

                                                  -4-
       next morning, Torres called her about 50 times. On December 1, she went to the police
       station and the police took photographs of her bruised face, arms, and legs.
¶ 21       On cross-examination, Maria admitted that when Torres went to check in at the motel
       office, he left her alone in a running car. She explained that she did not try to leave because
       she was afraid. And, she did not try to leave the motel room while Torres used the bathroom
       because, after the beating, she could not walk. She also did not try to make any telephone
       calls. Torres twice ordered food delivered, but she did not call out to the delivery person.
       Maria stated that she continued to date Torres because he threatened her and she feared him.
       She did not tell anyone that she was afraid of him.

¶ 22                                         Defense’s Evidence
¶ 23       Chicago police officer Salazar testified in the defense’s case-in-chief. On November 29,
       2009, he interviewed Maria. She told him that Torres struck her, choked her, and grabbed her
       by the hair. She told him that 30 minutes later Torres “penetrate[ed her] vagina with his
       penis.”
¶ 24       Chicago police detective James Corcoran testified that he and Assistant State’s Attorney
       Holly Kremin interviewed Maria regarding the events of November 25-27, 2009. Through an
       interpreter, Maria told them that Torres raped her twice and that three phone calls were made
       from the motel room on Maria’s cell phone.
¶ 25       Torres’ brother, Javier, testified that Torres did not live with him and their parents. Torres
       did not have much contact with his parents or siblings. Torres never came for holidays and
       usually skipped spending the Thanksgiving holiday with his family. Javier stated that, as a
       favor to Torres, he picked up Maria on November 21 and drove her to meet Torres. Maria
       entered Javier’s car willingly and told him she was excited to see Torres. When they arrived
       at a Target store parking lot where Torres was waiting, Torres got out of his car and opened
       the passenger door for Maria. Torres did not grab or push her.
¶ 26       On November 25, Torres again asked Javier to pick up Maria for him. Torres did not tell
       Javier where they were going or his plans for Thanksgiving. On December 1, when Torres
       was arrested, he called Javier and asked Javier to post bail.
¶ 27       John Edward Byrne, a private detective, testified that Torres’ defense attorney hired him
       to investigate the case. Byrne discovered Maria’s address through a computer search. Byrne
       went to Maria’s residence to interview her but no one answered the first-floor doorbell and
       the door to an enclosed back porch that led upstairs was locked. On June 22, 2011, Byrne
       discovered the back porch door had been left unlocked, so he went to the third floor and
       knocked on the back door. Maria’s daughter, Maritza, answered. Byrne gave Maritza his
       business card and identified himself as a private investigator working for the defense.
       Maritza then called her mother to the kitchen. Maria’s parents were present in the apartment.
       Byrne then interviewed Maria, with Maritza translating from English to Spanish and vice
       versa. Byrne took notes during the interview and, after typing up a six-page report, he
       destroyed his notes. Maria did not tell Byrne that Torres grabbed her and pulled her out of
       Javier’s car and threw her into his car. Nor did Maria tell him that Torres choked her, slapped
       her, pulled her hair, or that he was physically abusive before they had sex on the last night in
       the motel.
¶ 28       Torres did not testify. The defense rested.


                                                   -5-
¶ 29       In closing, defense counsel argued that Maria consented in that, according to Javier’s
       testimony, she was excited to see Torres and willingly got into his car when Javier dropped
       her off at the supermarket where people were around. Additionally, he argued that Maria did
       not try to escape despite several opportunities.

¶ 30                                          Jury Instructions
¶ 31       During the jury instruction conference, defense counsel tendered an instruction regarding
       aggravated battery as a lesser-included offense of attempted murder. The trial court allowed
       the instruction over the State’s objection. Defense counsel then indicated he had nothing
       further as to instructions.
¶ 32       The trial court instructed the jury as follows:
                   “Evidence has been received that the Defendant has been involved in offenses
               other than those charged in the indictment. This evidence has been received on the
               issues of the Defendant’s motive, criminal intent, absence of innocent state of mind,
               and hostility toward Maria [P.] and may be considered by you only for those limited
               purposes.
                   It is for you to determine whether the Defendant was involved in those offenses
               and if so, what weight should be given to this evidence on the issues of motive,
               criminal intent, absence of innocent state of mind, and hostility towards Maria [P.]”
       Criminal sexual assault was defined as: “an act of sexual penetration upon the victim by the
       use of force or threat of force.” The court further instructed the jury that, in order to sustain
       the charge of aggravated criminal sexual assault, the State must prove beyond a reasonable
       doubt that: (1) the defendant committed an act of sexual penetration; (2) the act was
       committed by the use of force or threat of force; and (3) the defendant caused bodily harm, or
       the defendant acted so as to threaten or endanger the life of the victim, or the criminal sexual
       assault was perpetrated during the course of the commission of aggravated kidnapping. A
       separate instruction defined “force or threat of force” as the “use of force or violence or the
       threat of force or violence including but not limited to when the accused has overcome the
       victim by use of superior strength, physical restraint or physical confinement.”
¶ 33       The jury also was instructed as to the State’s burden of proof and the presumption of
       innocence of the defendant.
¶ 34       The jury retired to deliberate at 1:15 p.m.; at 2:51 p.m. the jury sent a note to the court
       asking “What was the room number and location of the room in relation to the front desk?”
       By agreement the trial court responded, “You have all of the evidence. Continue your
       deliberations.”
¶ 35       The jury convicted Torres of aggravated criminal sexual assault, aggravated kidnapping,
       and aggravated battery as a lesser included offense of attempted murder.

¶ 36                                            ANALYSIS
¶ 37       Torres argues that: (1) the trial court improperly allowed testimony on the September and
       October 25 acts of domestic violence; (2) the State provided an inadequate summary of a
       prior act of domestic violence; and (3) the trial court erred by failing to instruct the jury
       regarding his consent defense. We affirm.


                                                   -6-
¶ 38                                            Prior Acts
¶ 39       First, Torres argues that the trial court permitted the State to present extensive and
       unnecessary detail to the jury in the proof of other crimes. He complains that the amount of
       detail Maria’s testimony related regarding the October incident prejudiced him in the eyes of
       the jury. The State counters that the testimony was necessary and relevant to establish
       Torres’ lack of innocence and intent and also Maria’s state of mind. Further, the trial court
       instructed the jury regarding the limited use of other-crimes evidence.
¶ 40       Under section 115-7.4 of the Code of Criminal Procedure of 1963 (725 ILCS
       5/115-7.4(a) (West 2008)) (Code), “evidence of the defendant’s commission of another
       offense or offenses of domestic violence is admissible, and may be considered for its bearing
       on any matter to which it is relevant.” 725 ILCS 5/115-7.4(a) (West 2010). The evidence
       must be relevant and its probative value must not be substantially outweighed by the risk of
       undue prejudice. People v. Dabbs, 239 Ill. 2d 277, 291 (2010). But, “[e]ven if offered for a
       permissible purpose, such evidence will not be admitted if its prejudicial effect substantially
       outweighs its probative value. [Citation.] The admissibility of other-crimes evidence is
       within the sound discretion of the trial court, and its decision on the matter will not be
       disturbed absent a clear abuse of that discretion. [Citation.]” Id. at 284.
¶ 41       The State moved in limine to allow evidence of prior acts committed by Torres against
       two women and Maria, with all of whom he had had romantic relationships. The trial court
       denied the State’s motion pertaining to the prior acts against the two women as being remote
       in time, but allowed the State’s motion as to two incidents involving Maria that occurred in
       the months immediately before this incident. During the September 2009 incident, Torres’
       and Maria’s third date, Torres became angry and called her a “f***in bitch, f***in whore.”
       He continued to call her names and slapped her. When they were in his car, he pulled her hair
       and choked her and said she was “going to pay for this” and he “could hurt her badly” if she
       did not do everything he told her to do. He would not allow her to leave the car, and once
       inside his house, he would not let her go home.
¶ 42       On October 25, 2009, Torres picked Maria up after work and brought her to his house,
       where he attacked her, choked her, and instructed her not to scream. Afterward, he became
       calm and asked for her forgiveness. He would not let Maria leave his house that night. The
       next day when she arrived home, she did not call the police. On October 28 she went to the
       hospital and later after meeting with police officers at the hospital, she obtained an order of
       protection.
¶ 43       Before Maria testified about the October 25 incident, the trial court instructed the jury
       that it was about to hear other-crimes evidence for consideration on the issues of motive,
       criminal intent, absence of intent, state of mind, and hostility toward Maria. The trial court
       also gave the jury a virtually identical instruction (using the past tense and substituting
       “evidence” for “testimony”) after closing arguments.
¶ 44       Torres characterizes portions of Maria’s testimony as “additional evidence of prior
       crimes and bad acts.” He specifically points to the first date testimony where she said Torres
       looked at her as if he wanted to kill her, and her testimony that he became enraged after
       grabbing her cell phone and finding calls from a male friend. Torres analogizes this case to
       People v. Nunley, 271 Ill. App. 3d 427 (1995), and People v. Thigpen, 306 Ill. App. 3d 29
       (1999), claiming that the degree of detail in Maria’s testimony amounted to a mini-trial of the
       other crimes. Both cases are inapposite.

                                                  -7-
¶ 45        In Nunley, our court found reversible error when the trial court allowed testimony about
       the circumstances of the defendant’s confession to a murder he committed 16 months earlier.
       The defendant spontaneously confessed to the murder while under arrest for aggravated
       battery of his mother. Several prosecution witnesses testified about the uncharged aggravated
       battery, including details about the defendant stabbing his mother in an attempt to decapitate
       her and killing her dog when it tried to protect her. Nunley, 271 Ill. App. 3d at 432. While we
       agreed with the trial court that it was proper to admit some evidence of the later crime to
       explain the defendant’s confession, “the true purpose of this evidence was to portray
       defendant as a man of bad character.” Id. Thus, in admitting evidence of other crimes, the
       trial court must be alert to limiting the details to what is necessary to illuminate the issue for
       which the other crime was introduced; the admission of the evidence should not lead to a
       mini-trial of the collateral offense. Id.
¶ 46        In Thigpen, our court reversed the defendant’s murder conviction where the jury heard
       extensive details of a previous double murder, including a photograph of the deceased
       victims. The charged crime involved a drive-by shooting at night at a crowded intersection,
       while the double murder was a daytime kidnapping followed by a shooting in a deserted area.
       Thigpen, 306 Ill. App. 3d at 36. Although our court found the other crimes evidence had
       some relevance to show a common plan (gang-related shooting) and to prove identity
       (perpetrator driving a gray car), the evidence presented unnecessary detail and, therefore, any
       probative value was substantially outweighed by undue prejudice. Id. at 35.
¶ 47        As the State argued at the posttrial hearing, Torres’ prior actions were offensive, but were
       not offenses. Fundamental aspects of the State’s case include Torres’ volatile personality,
       Maria’s reluctance to reveal to anyone how he treated her, and the escalation of violence. The
       trial court twice instructed the jury to use the evidence for a limited purpose. Maria’s
       testimony not only established the basis on which her relationship with Torres rested; the
       earlier events also mirrored the circumstances of the charged offenses. Therefore, the trial
       court properly allowed the evidence of the prior acts (proximity in time, same victim, factual
       similarity–beating with fists on face, legs; choking; name-calling); the relevance and
       probative value of this evidence do not outweigh the risk of undue prejudice. We find no
       abuse of discretion.

¶ 48                               Summary of Other-Crimes Evidence
¶ 49        Torres’ second argument relates to his first regarding the other-crimes evidence but more
       specifically challenges the adequacy of the State’s summary of the September 2009 incident.
       Torres claims that the State provided an inadequate summary of the evidence in its motion
       in limine, thus preventing the trial court from properly analyzing the evidence and preventing
       Torres from adequately opposing its admission. Torres complains that Maria’s testimony
       about the September 2009 incident improperly expanded on the disclosure in the State’s
       amended motion to admit her testimony. Torres asserts unfair surprise by the amount of
       detail Maria testified to regarding the September incident because the State’s motion in
       limine indicated Maria “was hit in the face” and called names. Torres further asserts that he
       did not object to the State’s amended motion in limine to allow evidence of the September
       2009 incident because of the State’s inadequate factual summary. He requests a new trial as a
       remedy.


                                                   -8-
¶ 50       Section 115-7.4(c) of the Code requires: “In a criminal case in which the prosecution
       intends to offer evidence under this Section, it must disclose the evidence, including
       statements of witnesses or a summary of the substance of any testimony, at a reasonable time
       in advance of trial, or during trial if the court excuses pretrial notice on good cause shown.”
       (Emphasis added.) 725 ILCS 5/115-7.4(c) (West 2010). The term “summary” is not defined.
¶ 51       The interpretation of a statute presents a question of law and, thus, is subject to de novo
       review. Our analysis “must begin with the language of the statute itself, which is the most
       reliable indicator of legislative intent.” People v. Simpson, 2015 IL 116512, ¶ 29. The court
       of review gives the statutory language the fullest, rather than the narrowest, possible meaning
       to which it is susceptible. Id.
¶ 52       The parties assert there have been no cases in Illinois interpreting the term “summary,”
       and we found none. We can, nevertheless, find guidance in legislative enactments that use
       identical language. Illinois Rule of Evidence 404(c) (eff. Jan 1, 2011), provides:
               “In a criminal case in which the prosecution intends to offer evidence under
               subdivision (b), it must disclose the evidence, including statements of witnesses or a
               summary of the substance of any testimony, at a reasonable time in advance of trial,
               or during trial if the court excuses pretrial notice on good cause shown.” (Emphasis
               added.)
       Addressing the admissibility of other-crimes evidence under this rule of evidence, our court
       has held that the proposed evidence must bear “some threshold similarity to the crime
       charged”; however, less similarity between the crime charged and the evidence of other
       crimes is allowed when used to show any exception other than to prove modus operandi.
       People v. Haley, 2011 IL App (1st) 093585, ¶ 56.
¶ 53       In the context of motions in limine to exclude evidence, a “summary” involves something
       less than a full disclosure of every detail of a witness’s testimony. For example, in People v.
       Pelo, 404 Ill. App. 3d 839 (2010), the Fourth District discussed the requirements of an
       informal offer of proof by defense counsel. An informal offer of proof would be sufficient if
       counsel informed the court, “with particularity, (1) what the expert testimony will be, (2) by
       whom it will be presented, and (3) its purpose.” Id. at 875. The court stated “an informal
       offer of proof is inadequate if counsel *** merely summarizes the witness’ testimony in a
       conclusory manner.” (Emphasis added and internal quotation marks omitted.) Id. at 875-76.
       See also People v. Stevenson, 2014 IL App (4th) 130313, ¶ 28 (“An offer of proof is
       inadequate if it is a mere summary ***.”). It follows, then, that a “summary” need not
       contain all that is required by an offer of proof; a lesser amount of detail and particularity
       suffices.
¶ 54       We turn to the question of whether the State provided an adequate summary of the
       evidence regarding September 2009. A motion in limine addresses a trial court’s power to
       admit or exclude evidence, and we review an evidentiary ruling for an abuse of discretion. Id.
       ¶ 26. The State’s motion in limine, properly brought under the statute allowing this type of
       other-crimes evidence, provided details as to time, place, the victim, and acts that were
       committed by Torres. We find that the trial court acted within its discretion when it granted
       the motion as to the prior acts against Maria.
¶ 55       Torres also contends the September 2009 incident was inadmissible and may have
       affected the outcome. He cites People v. Reed, 361 Ill. App. 3d 995 (2005), where the
       defendant argued that the State impermissibly adduced evidence of a previous uncharged

                                                  -9-
       offense against the child victim to show that he had a propensity to commit sex crimes. The
       court held, under section 115-7.3 of the Code, uncharged sex offenses may be admissible to
       prove the defendant’s propensity to commit the charged sex offense if three conditions exist:
       (1) the evidence had a “threshold factual similarity” to the charged offense; (2) it did not
       constitute hearsay; and (3) it was relevant. (Internal quotation marks omitted.) Id. at 1000.
       Each condition has been satisfied here–(1) the facts between the earlier incident and the
       charged incident are strikingly alike, (2) no hearsay prohibition exists because Maria testified
       to the events; and (3) the evidence tends to prove propensity and, hence, satisfies the
       relevance factor. See 725 ILCS 5/115-7.4 (West 2010).

¶ 56                                            Jury Instructions
¶ 57        Torres concedes that he did not tender an instruction defining the defense of consent, nor
       did he assert in his posttrial motion that it was error to omit the instruction, but argues that
       the trial court’s failure to instruct the jury regarding the State’s burden to prove lack of
       consent beyond a reasonable doubt constituted “grave error” and violated his due process
       right to a fair jury trial. “[T]he failure to object at trial to an asserted error in jury instructions
       [forfeits] the question” and “no party may raise on appeal the failure to give an instruction
       unless he tendered it at trial.” People v. Huckstead, 91 Ill. 2d 536, 543 (1982). Moreover,
       Torres did not raise this issue in his posttrial motion for a new trial; therefore, he cannot now
       complain. Id.
¶ 58        Forfeiture aside, Torres asserts that this court should review the jury instruction issue for
       plain error. Under this doctrine, “[t]o obtain relief, defendant must first show that there was a
       clear or obvious error. [Citation.] The burden of persuasion remains with defendant, and the
       first step in plain error review is to determine whether any error occurred. [Citation.]” People
       v. Roman, 2013 IL App (1st) 102853, ¶ 19.
¶ 59        Torres defended the sexual intercourse as a consensual act, thereby focusing on the issue
       of consent. Maria testified that she did not consent to having sex with Torres. The only other
       witness who was present, Torres himself, did not testify. The trial court instructed the jury on
       all elements of the crimes charged, the burden of proof, and the presumption of innocence.
       Additionally, the trial court instructed the jury that, to sustain the charge of aggravated
       criminal sexual assault, the first two propositions the State must prove were that Torres
       “committed an act of sexual penetration” and the act “was committed by the use of force or
       threat of force.”
¶ 60         A victim’s consent is relevant to determining whether criminal sexual assault occurred.
       People v. Haywood, 118 Ill. 2d 263, 274 (1987). Our supreme court stated forcing an
       individual to perform an act renders the act nonconsensual; and “if one freely consents to the
       performance of an act upon oneself, clearly that person has not been forced.” Id. Further, “it
       is obvious that if the prosecution shows that there was an act of sexual penetration by force,
       that evidence demonstrates that the act was nonconsensual.” Id. In other words, proving the
       element of force implicitly shows nonconsent. Indeed, a finding of force negates the
       possibility of consent as a defense. Id.
¶ 61        This court in People v. Roberts, 182 Ill. App. 3d 313 (1989), addressing the question of
       plain error, held no plain error occurred because the jury instructions, to which the defendant
       offered no objection, adequately stated the law of consent. Id. at 318. The court noted that
       defendant was not required under the instructions to prove consent, and the jury may weigh

                                                     - 10 -
       “force” evidence against “consent” evidence to determine the presence of force, or a threat of
       force. Id. See People v. Rollins, 211 Ill. App. 3d 86, 91 (1991) (force issue and consent issue
       represent two sides of same coin); People v. Denbo, 372 Ill. App. 3d 994, 1004 (2007) (by
       proving force, State necessarily proves nonconsent).
¶ 62       Under normal circumstances, when a defendant raises consent as a defense to a sexual
       assault charge and requests that the jury be instructed on that defense, the court should
       include the bracketed language in Illinois Pattern Jury Instructions, Criminal, No. 11.58 (4th
       ed. 2000), which requires the State to prove “that [the complainant] did not consent to the act
       of sexual penetration.” Illinois Pattern Jury Instructions, Criminal, No. 11.58 (4th ed. 2000)
       (hereinafter, IPI Criminal 4th). The companion instructions to IPI Criminal 4th No. 11.58,
       which define consent and inform the jury that consent is a defense to a charge of aggravated
       criminal sexual assault, should likewise be given. IPI Criminal 4th Nos. 11.63, 11.63A. But
       we cannot say that where, as here, the defendant does not request those instructions, the
       court’s failure to give them sua sponte constitutes “grave error” regardless of the
       circumstances of the case.
¶ 63       We recognize that People v. Coleman, 166 Ill. App. 3d 242 (1987), reached a contrary
       result. There the court found plain error occurred because the trial court did not instruct the
       jury that the State was required to prove lack of consent beyond a reasonable doubt in order
       for the jury to find the defendant guilty of aggravated criminal sexual assault. But, we adhere
       to the more flexible approach set forth in Roberts. As the ruling in Rollins stated: “[W]e are
       persuaded that the holding in Roberts, which examines all the circumstances, including all
       the instructions to the jury, the statements of counsel, and the weight of the evidence, is the
       proper approach, rather than Coleman, which appears to adopt a per se rule of grave error
       when the jury is not specifically instructed in an issues instruction that the State has the
       burden to prove nonconsent.” Rollins, 211 Ill. App. 3d at 89.
¶ 64       As the State points out, defense counsel may well have had a strategic reason to refrain
       from requesting that the jury be instructed on consent. One theme of the defense at trial was
       that there were many contradictions in Maria’s testimony and the jury could find that, like the
       other occasions on which they engaged in consensual sex, Maria agreed to have sex with
       Torres because she “forgave” him. Maria testified that she told Torres she did not want to
       have sex because she was in too much pain from the earlier beating, but Torres told her he
       would be “gentle” with her. Defense counsel argued that even if the jury believed Maria’s
       version of events, any force used by Torres ceased the previous day when he stopped beating
       her. Under IPI Criminal 4th No. 11.63A, the jury would have been instructed that “the lack of
       verbal or physical resistance or submission by the victim resulting from the use of force or
       threat of force by the defendant shall not constitute consent.” Thus, this instruction would
       have permitted the jury to find that notwithstanding the cessation of the physical assault,
       Maria did not consent to have sex with Torres. Consequently, under the circumstances, the
       error, if any, in the trial court’s failure to instruct the jury on consent is neither “grave” nor
       does it warrant reversal of the jury’s verdict.
¶ 65       Further, the jury also convicted Torres of aggravated kidnapping, necessarily rejecting
       the defense theory that Maria willingly went to and remained at the motel. Torres does not
       challenge the sufficiency of the evidence to sustain this conviction on appeal and since the
       jury found that Maria was held in the motel room against her will, the likelihood that if the
       jury had been instructed on consent, it would then have found that the sex was consensual is

                                                   - 11 -
       virtually nonexistent. Thus, Torres cannot establish prejudice as a result of this claimed error.
       See People v. Pitsonbarger, 142 Ill. 2d 353, 377 (1990) (“Although it is not mandated in
       every case, *** it is constitutionally permissible for a reviewing court to determine that given
       the facts of the individual case, the result would be the same had the defect in the [jury]
       instructions not been present.”); People v. Austin, 133 Ill. 2d 118, 124 (1989) (“[A]ny error in
       giving or refusing instructions will not justify a reversal when the evidence in support of the
       conviction is so clear and convincing that the jury’s verdict would not have been different.”).

¶ 66                                Ineffective Assistance of Counsel
¶ 67       Finally, Torres argues ineffective assistance based on his counsel’s failure to request the
       instruction. In an analogous case, People v. Mims, 403 Ill. App. 3d 884, 890-91 (2010), where
       defendant faced charges of committing an act of sexual penetration while armed with a
       firearm, the court held, contrary to the defendant’s argument, that the jury did not need the
       consent instruction to find defendant not guilty because if the jury believed the defendant,
       then the State failed to prove force by a firearm, a necessary element of the offense. As we
       already determined, Torres failed to request the instruction regarding consent, the failure of
       the trial court to give the instruction sua sponte was not error, and nothing in the record
       indicates that the result would have been different had defense counsel requested the
       instruction. Accordingly, his claim of ineffective assistance of counsel must be rejected.

¶ 68                                      CONCLUSION
¶ 69      We affirm the judgment of the circuit court of Cook County.

¶ 70      Affirmed.




                                                  - 12 -